                                 STEPHEN KOTEFF, NO. 9407070
                                 JOSHUA A. DECKER, NO. 1201001
                                 ACLU OF ALASKA FOUNDATION
                                 1057 W. FIREWEED LANE, STE. 207
                                 ANCHORAGE, AK 99503
                                 (907) 263-2007
                                 skoteff@acluak.org


                                                       UNITED STATES DISTRICT COURT
                                                            DISTRICT OF ALASKA

                                 ELIZABETH BAKALAR,                    )
                                                                       )
                                               Plaintiff,              )    Case No. 3:19-cv-00025-JWS
                                                                       )
                                        v.                             )
                                                                       )
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 MICHAEL J. DUNLEAVY, in his           )
   Anchorage, Alaska 99503




                                 individual and official capacities;   )
    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 TUCKERMAN BABCOCK; and                )
                                 the STATE OF ALASKA,                  )
                                                                       )
                                               Defendants.             )
                                                                       )

                                         REPLY IN SUPPORT OF MOTION TO CONSOLIDATE CASES

                                        Defendants oppose Plaintiffs’ Motion to Consolidate Cases

                                 primarily because of the prejudice they say will result from trying the

                                 matters together. But Defendants offer little more than hypothetical

                                 harm, speculating, for example, that confusion would result from

                                 having to present the factual differences in the cases to a jury.

                                 Defendants fail to acknowledge, however, that the Court has broad

                                 power to instruct the jury on the limited sets of facts that distinguish

                                 Bakalar v. Dunleavy, et al.
                                 Case No. 3:19-cv-00025-JWS                                          Page 1 of 6

                                   Case 3:19-cv-00025-JWS Document 11 Filed 04/04/19 Page 1 of 6
                                 the two sets of plaintiffs to ensure that misunderstandings do not

                                 occur. Defendants’ argument also rests on the dubious premise that a

                                 jury could not be sufficiently intellectually equipped to sort out the

                                 individual circumstances of the three plaintiffs. But this would make

                                 reliance on a jury’s findings a dubious proposition in all but the

                                 simplest of cases. After all, “[j]urors are presumed to be intelligent

                                 persons capable of understanding and correlating jury instructions.”

                                 Ensey v. Cate, No. 1:10-CV-00293-LJO, 2012 WL 787618, at *7 (E.D.

                                 Cal. Mar. 9, 2012). See also Francis v. Franklin, 471 U.S. 307, 324 n.9
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 (1985) (“The Court presumes that jurors, conscious of the gravity of
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 their task, attend closely the particular language of the trial court’s

                                 instructions in a criminal case and strive to understand, make sense of,

                                 and follow the instructions given them.”)

                                        To be sure, there could be cases where the presence of multiple

                                 plaintiffs, each with their own particular circumstances, could present

                                 a situation where confusion was more likely to result. Such was the

                                 case in Arroyo v. Chardon, 90 F.R.D. 603 (D.P.R. 1981), where the court

                                 concluded that it would be prejudicial to the defendants to consolidate

                                 the plaintiff’s case with eight other cases where each of the nine

                                 plaintiffs alleged dissimilar facts relating to their firings. Id. at 606.

                                 But this case is much more like De Figueiredo v. Trans World Airlines,
                                 Bakalar v. Dunleavy, et al.
                                 Case No. 3:19-cv-00025-JWS                                           Page 2 of 6

                                   Case 3:19-cv-00025-JWS Document 11 Filed 04/04/19 Page 2 of 6
                                 Inc., 55 F.R.D. 44 (S.D.N.Y. 1971), where an airline’s male “purser,”

                                 who claimed he was being discriminated against by the airline based on

                                 his sex, sought to consolidate his case with that of the airline’s female

                                 “stewardesses,” who claimed that they were being discriminated

                                 against in favor of the male pursers. The court rejected the defendant’s

                                 assertions that it would be prejudiced by having to defend against both

                                 claims in the same action. The court concluded that requiring the

                                 defendant to “defend itself against inconsistent claims [did] not mean

                                 that it [would] be forced to present inconsistent defenses.” Id. at 47.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 Like the defendant in that case, Defendants here assert that they will
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 be prejudiced by having to defend against Ms. Bakalar’s “right to

                                 speak” claims while also defending against Dr. Blanford’s and Dr.

                                 Bellville’s “right not to speak” claims. But, just as in De Figueiredo,

                                 Defendants’ defenses to those claims will not be inconsistent at all. The

                                 fact that one plaintiff exercises her right to speak by being vocal, while

                                 another plaintiff exercises his same right by staying silent, does not

                                 alter the fact that all three plaintiffs allege that they were fired for

                                 expressing a political point of view that differed from those of the

                                 incoming administration’s.

                                        Defendants also argue that they would have to “defend two cases

                                 in one trial” if the cases are consolidated, but then fail to plausibly
                                 Bakalar v. Dunleavy, et al.
                                 Case No. 3:19-cv-00025-JWS                                          Page 3 of 6

                                   Case 3:19-cv-00025-JWS Document 11 Filed 04/04/19 Page 3 of 6
                                 explain why this would be more onerous than defending two cases in

                                 two trials, while at the same time ignoring the additional burden (i.e.,

                                 double) that two trials would impose. Defendants offer that “a joint

                                 trial will inherently demand more court time than separate trials

                                 because additional time must be allotted for each party to examine the

                                 many witnesses who would otherwise not appear in the case.” But

                                 those witnesses, of course, would appear and testify in the other trial

                                 that the court must convene, along with all of the witnesses who are

                                 appearing twice because their testimony relates to the many common
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 factual issues that exist. Indeed, if the Court were to convene two
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 trials, it and the separate juries would not only have to cover the same

                                 broad factual ground twice, each jury would be called on to understand

                                 and would have to be instructed on the law of free speech as it relates

                                 to governmental employees, the law establishing the implied covenant

                                 of good faith and fair dealing, the laws on damages, and any laws

                                 governing common defenses that Defendants present.

                                        Finally, Defendants argue that “there may be a delay in

                                 judgment for one case after trial if an appeal was necessary.” This

                                 concern is unfounded, however, because “constituent [consolidated]

                                 cases retain their separate identities at least to the extent that a final



                                 Bakalar v. Dunleavy, et al.
                                 Case No. 3:19-cv-00025-JWS                                         Page 4 of 6

                                   Case 3:19-cv-00025-JWS Document 11 Filed 04/04/19 Page 4 of 6
                                 decision in one is immediately appealable by the losing party.” Hall v.

                                 Hall, 138 S. Ct. 1118, 1131 (2018).

                                        Defendants concede, as they must, that consolidation is

                                 appropriate for the purposes of discovery and other pretrial matters.

                                 And any concerns about the limitations on discovery can easily be

                                 disposed of. Plaintiffs will readily agree that the parties should retain

                                 their full complement of discovery requests as they now exist in the two

                                 separate cases. Given the clear advantages to combining these matters,

                                 the Court should order the cases consolidated for all purposes now. If
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 evidence comes to light as the result of discovery that would favor
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 separate trials, Defendants would remain free to renew their opposition

                                 or move for separate trials. See De Figueiredo, 55 F.R.D. at 47.

                                        For all of the above reasons, and for the reasons set forth in

                                 Plaintiff’s Motion to Consolidate Cases, the Court should consolidate

                                 this matter with Anthony L. Blanford and John K. Bellville v. Michael

                                 J. Dunleavy, et al., Case No. 3:19-cv-00036-JWS. Both cases involve

                                 factual and legal issues that are overwhelmingly similar, the

                                 defendants are the same in both cases, and consolidation will promote

                                 convenience and judicial economy.




                                 Bakalar v. Dunleavy, et al.
                                 Case No. 3:19-cv-00025-JWS                                         Page 5 of 6

                                   Case 3:19-cv-00025-JWS Document 11 Filed 04/04/19 Page 5 of 6
                                 Dated April 4, 2019.



                                                                 By:     s/Stephen Koteff
                                                                   Stephen Koteff, Bar No. 9407070
                                                                   Joshua A. Decker, Bar No. 1201001
                                                                   ACLU OF ALASKA FOUNDATION
                                                                   1057 West Fireweed Lane, Suite 207
                                                                   Anchorage, AK 99503
                                                                   (907) 263-2007
                                                                   skoteff@acluak.org
                                                                   jdecker@acluak.org

                                                                 Counsel for Plaintiff Elizabeth Bakalar
                                                                 and for Plaintiffs Anthony L. Blanford
                                                                 and John K. Bellville in Case No. 3:19-
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                                                 cv-00036-JWS
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Bakalar v. Dunleavy, et al.
                                 Case No. 3:19-cv-00025-JWS                                    Page 6 of 6

                                   Case 3:19-cv-00025-JWS Document 11 Filed 04/04/19 Page 6 of 6
